Opinion Issued June 5, 2003


 












In The
Court of Appeals
For The
First District of Texas




NO. 01-02-00499-CR
____________

ROY GOODMAN, III, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court 
Harris County, Texas
Trial Court Cause No. 760635




SUPPLEMENTAL MEMORANDUM OPINION ON REHEARING
          On March 23, 2003, we issued an opinion affirming the trial court’s judgment. 
See Goodman v. State, No. 01-02-00499-CR (Tex. App.—Houston [1st Dist.] March
23, 2003, pet. filed).  On April 22, 2003, appellant, Roy Goodman, III, filed a pro
se motion for rehearing, claiming that this Court erred by failing to consider “new
evidence” due to the ineffectiveness of his counsel.  Appellant did not identify the
“new evidence” that he claims that he was not allowed to present on appeal. 
Appellant was represented by court-appointed counsel on appeal; however,
appellant’s counsel filed no motion for rehearing with our Court after we issued our
opinion affirming appellant’s conviction.
          Appellant complains that this Court erred by failing to consider new evidence. 
However, we are required to consider only the evidence that appears in the record.
Young v. State, 552 S.W.2d 441, 443 (Tex. Crim. App. 1977); Welch v. State, 908
S.W.2d 258, 261 fn.1 (Tex. App.—El Paso 1995, no pet.).  We must hear and
determine a case on the record as filed and may not consider new evidence not
appearing in the record.  See Welch, 908 S.W.2d at 261.
          To the extent that appellant claims that his counsel was ineffective, Texas
courts have held that there is no right to choice of court-appointed counsel.  See King
v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000); Buntion v. Harmon, 827
S.W.2d 945, 949 (Tex. Crim. App. 1992). 
          Appellant’s pro se motion for rehearing is denied.  
 
          It is so ORDERED.
PER CURIAM


Panel consists of Justices Taft, Keyes, and Higley.

Do not publish.  Tex. R. App. P. 47.2(b).